Citation Nr: 1647641	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  11-31 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a total disability rating on the basis of individual unemployability (TDIU) prior to May 11, 2015, to include on an extraschedular basis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1968 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to a TDIU.

The Veteran and his wife testified before the undersigned at a Board hearing in September 2013.  A transcript of the hearing has been reviewed and associated with the claims file.

This matter was before the Board in July 2014, January 2015, and September 2015 on which occasions it was remanded for further development.  Subsequent to the last Board remand, in an October 2015 decision, TDIU was granted effective May 1, 2015.  


FINDING OF FACT

In correspondence received in July 2016, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal for the issue of entitlement a TDIU prior to May 11, 2015.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to a TDIU prior to May 11, 2015, to include on an extraschedular basis.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Given the Veteran's expressed intent to withdraw his appeal on the issue of entitlement to a TDIU prior to May 11, 2015, there is no reason to address the impact of the Veterans Claims Assistance Act of 2000 (VCAA) in this matter.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  See 38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his or her authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  See 38 C.F.R. § 20.204(c).

In July 2016, the Veteran submitted correspondence stating that he wanted to withdraw his appeal for the claim of entitlement to a TDIU prior to May 11, 2015.  He stated that he was satisfied with the explanation by the VA in reference to his claim for a TDIU and the effective date.  The Board considers the correspondence to be a withdrawal of the Veteran's appeal.  As the issue of entitlement to a TDIU prior to May 11, 2015 has been withdrawn, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal with regard to this issue and it is dismissed without prejudice.







	(CONTINUED ON NEXT PAGE)



ORDER

The appeal on the issue of entitlement to a total disability rating on the basis of individual unemployability (TDIU) prior to May 11, 2015, to include on an extraschedular basis, is dismissed.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


